DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with on Eben D. Allen.
The application has been amended as follows: 
Claim 9, line 2, after the phrase “from the”
DELETED: “braided component”
INSERTED: --integral unit--

Claim 14, line 2, after the phrase “consolidating the”
DELETED: “braided component”
INSERTED: --integral unit--

Claim 18, line 7, after the phrase “a meltable component, the”
INSERTED: --entire--
Claim 21, line 2, after the phrase “comprises the”
DELETED: “braided component”
INSERTED: --integral unit--

Claim 23, line 8, after the phrase “meltable component, the”
INSERTED: --entire--
Allowable Subject Matter
Claims 1-12 and 14-26 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art in record discloses a shoe upper having a braided component braiding over an entire meltable component wherein the meltable component is an essentially cylindrical element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SHAUN R HURLEY/Primary Examiner, Art Unit 3732